Case 1:20-cv-00227-TSK-MJA Document 1 Filed 09/14/20 Page 1 of 10 PageID #: 1




                                                                                              ~meFfL ED
                          iN THE UNITED STATES DISTRICT COURT                                              SEP 1 42020
                      FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                                                                                   ~LS. DISmicyr ou~t~w~(,
                                                                                              ~,    MARTINSBURG WV ~84ol
    16’/7f,WV £

   Your full name
                                                        ~ 5j~i~ ~
                                                        S~A~EE~WGBThCOM:Pi~iATNT
                                                        PURSUANT TO 42 U.S.C. § 1983


  v.                                                    Civil Action No.:      / ~
                      ~                                 (To be assigned by the Clerk ofCourt)
       r~          ~
  ~L )/~cI~75                                                ~ I~ / ~ / w
  &4~ ~
  ~
  Enter above the full name ofdefe4dant(s) in this action



  I.         JURISDICTION                                                                           ,-~‘    1~.

                                                                              ~ i/K /~/~                     ~

  This is a civil action brought pursuant to 4~ hSf~*I~S3, The Court has jurisdiction
  over this action pursuant to Title 28 U.S.C. §~ 1331 and 2201.


  II.        PARTIES

  In Item A below, place yourfull name, inmate number; place ofdetention, and complete
  mailing address in the space provided.

             A.       Your Name:             ~
                      Inmate No.: 7A’   5~12J’~?
                      Address: i~P~ th’x ~DZ~ ~k)1L’ 1/4~~                              g/~i         1g~~;I
  In Item B below, place thefull name ofeach defendant, his or her official position,
  place ofemploymen4 and address in the space provided.

             B.       Name of Defendant:        /~‘   ,4,~   /2y/~
        United States District Court        7                Worthern District of West Vzrginia-2013
Case 1:20-cv-00227-TSK-MJA Document 1 Filed 09/14/20 Page 2 of 10 PageID #: 2



                                                                                            Attachment A


                   Position                   ~                    ~/
                   Place of Employment: %~‘ 5 /~ ~
                   Address:         /~-2&/74~~ ~ ~                       -
                                                       —                                                   ~Th
                              ~ /~7                     ~ 2~ ~
                   Was this Defendant acting under the authority or color of state law at the
                   time these claims occurred?    ~f~Yes       U No

                   If your answer is “~ES,” biefly e~plain:_______________________
                   ~ ~                                     7~i~/ ~                      ~ £5               2




          B.l                 ,f1 ~
                   Name of Defendant:        ,-~


                   Position: ~    ~
                   Place of Emplc~ment:     5,    ~
                   Address:         /~/7’~~~1 ~ /4?
                                         ~7       %~        /47i~ ~
                   Was this Defendant acting under the authority or color of state law at the
                   time these claims occurred?    WYes         D No

                   If your answer is “YES,” briefly ~
                                                                       _//~c;~ /~?

          B.2      Name of Defendant:                              5~
                   Position:        i~26),   ~-    7~1 ~
                   Place of Ernplo~’ment:         4~ ~ /~‘ ~ ~                                       ___




                   Address:         ~7~7               ~4w%~~ ~

     United States District Court             8            Northern District of West Vzrginia-2013
Case 1:20-cv-00227-TSK-MJA Document 1 Filed 09/14/20 Page 3 of 10 PageID #: 3




                                                                                         Attachment A

                   Was this Defendant acting under the authority or color of state law at the
                   time these claims occurred?   %Yes          D No




          B.3      Name of Defendant:
                                                                                7
                   Position:
                   Place of Employment: ~ /~g~p~1,4x’
                   Address: ~                     ~ NZ~
                   Was this Defendant acting under the authority or color of state law at the
                   time these claims occurred?   %Yes          c No

                   If your answer is “YES,” briefly explain:__________________________
                    ,~,“ i///~~ ~2M9i’ /~ ~ /~7~_




          BA       Name of Defendant:    —




                   Position:    ___________




                   Place of Employment:
                   Address:

                   Was this Defendant acting under the authority or color of state law at the
                   time these claims occurred?    C Yes        C No

                   If your answer is “YES,” briefly explain:____________________________



     United States District Court             9         Northern Disfrict of West Virginia-2013
Case 1:20-cv-00227-TSK-MJA Document 1 Filed 09/14/20 Page 4 of 10 PageID #: 4




                                                                                            Attachment A




           B.5      Name of Defendant: ___________________________________
                    Position: ______________________________________________________
                    Place of Employment:   ________________________________________




                    Address: ________________________________________________________

                    Was this Defendant acting under the authority or color of state law at the
                    time these claims occurred?       EJ   Yes          n No

                    If your answer is “YES,” briefly explain:____________________________




   Ill.    PLACE OF PRESENT CONFINEMENT

   Name of Prison/Institution:
                                        ~—‘~-7
                                        (Z~~     -~   ~~    7ui~~~3 /1
           A.       Is this where the events concerning your complaint took place?
                    DYes        ~No

                    If you answered “NO “where did the events occur?
                     á~ 5; ~ ; 7~2 ~                             -    1¼~/e ~
           B.       Is there a prisoner grievance procedure in the institution where the events
                     occurred?          WYes         U No


           C.       Did you file a grievance concerning the facts relating to this complaint in
                    the prisoner grievance procedure?            ~Yes           U No


           D.       If your answer is “NO,” explain why not          _______      _________________




      United States District Court          10               Northern District of West Virginia-2013
Case 1:20-cv-00227-TSK-MJA Document 1 Filed 09/14/20 Page 5 of 10 PageID #: 5




                                                                                                Attachment A




          E.       If your answer is “YES,” identify the administrative grievance procedure
                   number(s) in which the claims raised in this complaint were addressed and
                   state the result at level one, level two, and level three. ATTACH
                   GRIEVANCES AND RESPONSES:

                   LEVEL I ~ ~
                   LEVEL 2 i~f /~~/                   D7’~,’~-~                    ~
                   LEVEL 3                                           -




  IV.     PREVIOUS LAWSUITS AND ADMINISTRATIVE REMEDIES

          A.       Have you filed other lawsuits in state or federal court dealing with the same
                   facts involved in this action?          0 Yes       ~No

          B.       If your answer is “YES”, describe each lawsuit in the space below. If there
                   is more than one lawsuit, describe additional lawsuits using the same format
                   on a separate piece of paper which you should attach and Label: “IV
                   PREVIOUS LAWSUITS”

                   1.       Parties to this previous lawsuit:

                            Plaintiff(s):__________________________________________________
                            Defendant(s):____________________________________________
                   2.       Court:_______________________________________________
                                    (Iffederal court, name the district;   ~f state court, name the county)
                                                              F

                   3.       Case Number:____________________________________
                   4.       Basic Claim Made/Issues Raised: _____________________

                   5.       Name Qf Judge(s) to whom case was assigned:                __________




     United States Disfricl Court               ii                Northern District ~f West Virginfa-2013
Case 1:20-cv-00227-TSK-MJA Document 1 Filed 09/14/20 Page 6 of 10 PageID #: 6




                                                                                           Attachment A




                  6.   -   Disposition:   ________   ______________________             ____________


                                          (For example, was the case dismissed? Appealed? Pending’)

                  7.       Approximate date of filing lawsuit:_________________________
                  8.       Approximate date of disposition. ATTACH COPIES

         C.       Did you seek informal or formal relief from the appropriate administrative
                  officials regarding the acts complained of in Part B?      i Yes    D No

         D.       If your answer is “YES,” briefly describe how relief was sought and the
                  result. If your answer is “NO,” explain why administrative relief was not
                  sought.




         B.       Did you exhaust available administrative remedies? 0 Yes                        o No

         F.      If your answer is “YES,”, briefly explain the steps taken and attach proof
                 of exhaustion. If your answer is “NO,” briefly explain why administrative
                 remedies were not exhausted.




         G.      If you are requesting to proceed in this action in forma pauperis under 28
                 U.S.C. § 1915, list each civil action or appeal you filed in any court of the
                 United States while you were incarcerated or detained in any facility that was
                 dismissed as frivolous, malicious, or for failure to state a claim upon which
                 relief may be granted. Describe each civil action or appeal. If there is more
                 than one civil action or appeal, describe the additional civil actions or appeals
                 using the same format on a separate sheet of paper which you should attach
                 and label “G. PREVIOUSLY DISMISSED ACTIONS OR APPEALS”




    United States District CouH              12             Northern District of West Vzrgznza-2013
Case 1:20-cv-00227-TSK-MJA Document 1 Filed 09/14/20 Page 7 of 10 PageID #: 7




                                                                                                     Attachment A



                   I.       Parties to previous lawsuit:

                            Plaintiff(s):   ___________________________________________________




                            Defendant(s):    ____________________________________________________




                   2.       Name and location of court and docket number:



                   3.       Grounds for dismissal: D frivolous 0 malicious
                                    0 failure to state a claim upon which relief may be granted

                   4.       Approximate date of filing lawsuit: __________________________

                   5.      Approximate date of disposition: _____________________________


   V.     STATEMENT OF CLAIM

  State here~ as BRIEFLY as possible, the fg.çj~ ofyour case. Describe what         defendant did   ~


  to violate your constitutional rights. You must include allegations ofspec4fic wrongful conduct
  as to EACH and E VERYdefendant in the complaint. Include also the names ofother persons
  involved, dates, andplaces. Do not give any legal arguments or cite any cases or statutes. Ifyou
  intend to allege a number of related claims~ you must number and set forth each claim in a
  separate paragraph. UNRELA TED CLAIMS MUST BE RAISED IN A SEPARATE CIVIL
  ACTIO?s~ NO MORE THAN FIVE (5) TYPED OR TEN (10) NEATLY PRINTED PAGES
  MA YBE A TTA CHED TO THIS COMPLAINT. (LR EL 3.4.4)

         CLAJM1i91                          ‘I-                                        —___          ____-




         Supporting Facts:         ~   _____-______        F       :;                       /           .,.




         ____________                  ___                     -                .       -       .   ...--     -




    United States District Court                  13               Northern District of West Virgzrna-2013
Case 1:20-cv-00227-TSK-MJA Document 1 Filed 09/14/20 Page 8 of 10 PageID #: 8




  /~                      7~7h~/ 7
                     ~ ~ )7c~

   d~yj              ~~9~7L d~ ~

   ~          ~ &?~                             ~~




             (~                             A ‘~-
       ~            /i~/~i~ ~                       )~
   ~                  4~2   ~                       i~bc~   ~
   ~                                  ~/ 7~
   ~/2     7~ ~                                ~,




   ~//~/~/!                              _//           ~        ~
         2~f~/~ ~                    /~_~ ~
  J~          7~A        ~        /_/ 1~/~/
   ~              ~~



    fie~ e~’~½                     ~

           z~7~ A~j/ ~
   4~y /~ ~/z VM~
   /z~/~ /~2/ ~iJ~
Case 1:20-cv-00227-TSK-MJA Document 1 Filed 09/14/20 Page 9 of 10 PageID #: 9




                                                                                     Attachment A



          CLAIM 2:



          Su porting Facts:

                                    -.




         CLAIM 3



         Supporting Facts:                         ~            ~
         ~7 ~                                       éi’it~i             47e4~i ~
        ~                                           ~ ~-
        ~                                -   ~i~€,p ~t_y/_

         CLAIM 4:



         Supporting Facts:




         CLAIM5:



         Supporting Facts:




  VI.    iNJURY


    (Jnlled States District Court             14      Northern District of West VIrginta-2013
Case 1:20-cv-00227-TSK-MJA Document 1 Filed 09/14/20 Page 10 of 10 PageID #: 10




                                                                                       Attachment A




           Describe BRIEFLY and SPECIFICALLY how you have been injured and the
           exact nature of your d mages.




    VII. RELIEF

           State BRIEFLY and EXACTLY what you want the Court to do for you.
            t~-keno le a! arguments. cite no cases or statutes.




                          DECLARATION UNDER PENALTY OF PERJURY

           The undersigned declares under penalty of perjury that he/she is the plaintiff in the
    above action, that he/she has read the above complaint and that the information contained
    in the complaint is true and accurate. Title 28 U.S.C. § 1746; 18 U.S.C. § 1621.

    Executed at     1~,& ~                             on                               9t~       ~
                    (Location)                              (Date)
                                                  1~i~v’,~iu
                                                  Your Signahire
                                                                ~I7_        ~




      Unlied Slates Distfict court       15             Northern District of West Virginia-2013
